

	

		III 

		109th CONGRESS

		1st Session

		S. 278

		IN THE SENATE OF THE UNITED STATES

		

			February 3, 2005

			Ms. Collins introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To revise certain requirements for H–2B

		  employers and require submission of information regarding H–2B nonimmigrants,

		  and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Summer Operations and Seasonal Equity

			 Act of 2005.

		

			2.

			Numerical limitations on H–2B workers

			

				(a)

				In general

				Section 214(g) of the

			 Immigration and Nationality Act

			 (8 U.S.C.

			 1184(g)) is amended—

				

					(1)

					in paragraph (1)(B), by

			 inserting of which not less than 12,000 shall be made available in each

			 quarter of each fiscal year before the period at the end; and

				

					(2)

					by adding at the end the

			 following:

					

						

							(9)

							An alien counted toward the

				numerical limitations of paragraph (1)(B) within the 3 years prior to the

				approval of a petition for a temporary worker described in section

				101(a)(15)(H)(ii)(b) of this title shall not be counted again toward such

				limitations.

						.

				

				(b)

				Effective date

				The amendment in subsection

			 (a) shall take effect as if enacted on October 1, 2004, and shall expire on

			 October 1, 2007.

			

			3.

			Submission to Congress of information regarding H–2B

			 nonimmigrants

			Section 416 of the American

			 Competitiveness and Workforce Improvement Act of 1998 (title IV of division C

			 of Public Law

			 105–277;

			 8 U.S.C. 1184

			 note) is amended—

			

				(1)

				by striking Attorney

			 General each place that term appears and inserting Secretary of

			 Homeland Security; and

			

				(2)

				by adding at the end the

			 following:

				

					

						(d)

						Provision of information

						

							(1)

							Quarterly notification

							Beginning not later than

				December 1, 2006, the Secretary of Homeland Security shall notify, on a

				quarterly basis, the Committees on the Judiciary of the House of

				Representatives and the Senate of the number of aliens who during the preceding

				3-month period—

							

								(A)

								were issued visas or

				otherwise provided nonimmigrant status under section 101(a)(15)(H)(ii)(b) of

				the Immigration and Nationality Act

				(8

				U.S.C. 1101(a)(15)(H)(ii)(b)); or

							

								(B)

								had such a visa or such

				status expire or be revoked or otherwise terminated.

							

							(2)

							Annual submission

							Beginning with fiscal year

				2007, the Secretary of Homeland Security shall submit on an annual basis, to

				the Committees on the Judiciary of the House of Representatives and the

				Senate—

							

								(A)

								information on the

				countries of origin, occupations of, and compensation paid to aliens who were

				issued visas or otherwise provided nonimmigrant status under section

				101(a)(15)(H)(ii)(b) of the Immigration and

				Nationality Act (8 U.S.C.

				1101(a)(15)(H)(ii)(b)) during the previous fiscal year;

							

								(B)

								the number of aliens who

				had such a visa or such status expire or be revoked or otherwise terminated

				during each month of such fiscal year; and

							

								(C)

								the number of aliens who

				were provided nonimmigrant status under such section during both such fiscal

				year and the preceding fiscal year.

							.

			

